DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Amendments to claim 1 were found allowable, claims 2-11 are allowed as well based on dependency from claim 1. 
Allowable Subject Matter
Claims 1-11 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “1. (currently amended) An electric machine comprising: a housing  a stator and a rotatable rotor arranged in the housing, the stator being a hollow cylinder and being arranged in a stator chamber of the housing, the rotor being arranged in a rotor chamber radially inward of the stator chamber, a cylindrical wall being between the stator chamber and the rotor, and an air gap being provided between the rotor and the cylindrical wall, the air gap permitting rotation of the rotor relative to the stator, opposite first and second housing covers closing opposite first and second axial ends of the rotor chamber and the stator chamber first and second protrusions  projecting axially toward one another from the opposite respective first and second housing covers and into the rotor chamber, each of the protrusions having radially aligned end face facing away from the respective housing cover, a radially aligned recessed end face and an axially extending radially outwardly facing circumferential shoulder extending between the end face and the recessed end face; first and second sealing elements mounted respectively on the first and second protrusions, each of the sealing elements having an inner circumferential surface supported on the outwardly facing circumferential shoulder of the respective protrusion 3and an axial end opposed to and facing the recessed end face of the respective protrusion; and first and second radially aligned holding elements mounted to the end faces of the respective first and second protrusions, the radially aligned holding element oppose and face a radially aligned surface of the respective sealing elements (annotated Fig.2). 

    PNG
    media_image1.png
    703
    740
    media_image1.png
    Greyscale

  	The closest prior art of record is  Litzenberg, and Bertram, or  other references teach housing and stator with rotor that has a rotor chamber, and has cylindrical wall and air gap and sealing components, but they prior art of record fail to teach the combination of limitations of claim 1 as amended specially the detailed structure of the first and second protrusions and the structure how they are protruding and aligned facing structure and having the first and second sealing elements structures with respect to shoulders of protrusions. Furthermore, the holding elements of protrusions aligned sealing element structure as described in claim 1 as amended.   The Office Action acknowledges that Litzenberg has no suggestion of a holding element on the protrusion. However, Bertram has no suggestion of the currently claimed "first and second radially aligned holding elements mounted to the end faces of the respective first and second protrusions, [so that the radially aligned holding8 
elements oppose and face a radially aligned surface of the respective sealing element." The mounting of the seal of Bertram between two threadedly engaged members having tapered sealing surfaces creates the previously noted concern of "the sealing ring being damaged or installed incorrectly, thereby jeopardizing the sealing ability of the seal," as mentioned in [paragraph [0004] in the background section of the subject application. The hypothetical combination of Litzenberg and Bertram does not suggest the currently claimed "first and second radially aligned holding elements mounted to the end faces of the respective first and second protrusions, [so that the radially aligned holding elements oppose and face a radially aligned surface of the respective sealing element." 

    PNG
    media_image2.png
    268
    696
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    303
    553
    media_image3.png
    Greyscale


	None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 1 Inter alia, “An electric machine comprising: a housing  a stator and a rotatable rotor arranged in the housing, the stator being a hollow cylinder and being arranged in a stator chamber of the housing, the rotor being arranged in a rotor chamber radially inward of the stator chamber, a cylindrical wall being between the stator chamber and the rotor, and an air gap being provided between the rotor and the cylindrical wall, the air gap permitting rotation of the rotor relative to the stator, opposite first and second housing covers closing opposite first and second axial ends of the rotor chamber and the stator chamber first and second protrusions  projecting axially toward one another from the opposite respective first and second housing covers and into the rotor chamber, each of the protrusions having radially aligned end face facing away from the respective housing cover, a radially aligned recessed end face and an axially extending radially outwardly facing circumferential shoulder extending between the end face and the recessed end face; first and second sealing elements mounted respectively on the first and second protrusions, each of the sealing elements having an inner circumferential surface supported on the outwardly facing circumferential shoulder of the respective protrusion 3and an axial end opposed to and facing the recessed end face of the respective protrusion; and first and second radially aligned holding elements mounted to the end faces of the respective first and second protrusions, the radially aligned holding element oppose and face a radially aligned surface of the respective sealing elements . The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination.  The combination is specific in shape and structure and is to the point where the prior art does not explicitly disclose the combination as recited above. 
Claims 2-11 are allowed based on dependency from allowable claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834